Exhibit 10.70

EXECUTION


MANDATE LETTER


                                                                             
                                                                             
December 29, 2006



Mr. Martin Tuchman
Interpool Inc.
211 College Road East
Princeton, NJ 08540

Dear Martin:

           This letter agreement (the “Agreement”), when countersigned by you,
will confirm the engagement by Interpool, Inc. (“Interpool”) of Fortis Capital
Corp. as structuring agent (hereinafter, the together with its affiliates,
“Fortis” or the “Structuring Agent”) in connection with each of the debt
facilities (each, a “Facility” and collectively, the “Facilities”) outlined in
the Summary of Principal Terms and Conditions (“Term Sheet”) attached hereto as
Exhibit A.

           This engagement shall be subject to the following terms and
conditions:

1.        Engagement. Interpool hereby appoints Fortis and Fortis agrees to act
as the mandated lead arranger and underwriter of all of the Facilities. Until
this mandate terminates in accordance with the terms of this Agreement:

(a)  

no other person shall be appointed as mandated lead arranger, underwriter,
bookrunner, lender, documentation agent, facility agent or swingline agent of
the Facilities; and


(b)  

except as may be provided in the Fee Letter (defined below) and the Term Sheet,
no other compensation shall be paid to any person, in connection with the
Facilities.


2.       Fees. In consideration of the foregoing, Interpool will pay the
Structuring Agent the structuring fee set forth in the structuring fee letter,
dated as of the date hereof, between us and you (the “Fee Letter”).

3.       Clear Market.

Interpool shall not and shall ensure that none of its affiliates shall raise,
attempt to raise or enter into discussions to raise, any other financing without
the prior written consent of Fortis for the period from: (i) the date of this
letter through January 14, 2007; or (ii) in the event a commitment letter
regarding the Facilities (the “Commitment Letter”) is signed by Fortis and
Interpool, the earlier of the date that Interpool draws down under the
Facilities or this Agreement and the Commitment Letter are otherwise terminated
per Section 7 below. Notwithstanding anything to the contrary herein, nothing
herein shall in any way prohibit Interpool from: (A) entering into TRAC leases
on such terms and in such amounts as is consistent with past practices provided
that: (i) with regard to such TRAC Leases entered into after the date hereof and
prior to January 2, 2007, Interpool shall use its best commercial efforts to
ensure that (a) there are no restrictions on Interpool’s ability to collaterally
assign its leasehold interests therein other than that the assignee must be a
bank or financial institution with a certain minimum net worth and that
Interpool (and/or its affiliate) remains primarily liable under such TRAC Lease
and (b) any financial covenants are no more restrictive than those financial
covenants in the TRAC Leases entered into by Interpool since December 31, 2005;
and, (ii) with regard to those TRAC Leases entered into on and after January 2,
2007, Interpool shall ensure that (y) there are no restrictions on Interpool’s
ability to collaterally assign its leasehold interests therein other than that
the assignee must be a bank or financial institution with a certain minimum net
worth and that Interpool (and/or its affiliate) remains primarily liable under
such TRAC Lease and (z) any financial covenants are no more restrictive than
those financial covenants in the TRAC Leases entered into by Interpool since
December 31, 2005; (B) amending and restating its existing chassis revolving
credit facility with National City Bank to, among other things, allow Interpool
Containers Limited to finance containers and container finance leases thereunder
provided that, Interpool shall ensure that there are no restrictions on its
ability to prepay such revolving credit facility without penalty (excepting any
breakage costs that may be assessed if the facility is prepaid on a date other
than at the end of an interest period); and/or, (C) discussing, negotiating,
documenting or closing any transactions with third parties relating to or in
connection with an equity investment in Interpool.

4.        Fees, Costs and Expenses. All fees shall be paid in accordance with
the Fee Letter and the Term Sheet.

5.        Syndication. Although Fortis has agreed to provide the entire amount
of the Facilities, Interpool shall give any assistance which Fortis reasonably
requires in relation to the syndication of the Facilities including, but not
limited to:

(a)  

the preparation of an information memorandum containing all relevant information
regarding Interpool and the Facilities (including projections) including, but
not limited to, information about Interpool (including its management and
information systems) and how the proceeds of the Facilities will be applied (the
“Information Memorandum”). Interpool shall approve the Information Memorandum
before Fortis distributes it to potential lenders on Interpool’s behalf;


(b)  

providing any information reasonably requested by Fortis or potential lenders in
connection with syndication;


(c)  

making available the senior management and representatives of Interpool for the
purposes of giving presentations to, and participating in meetings with,
potential lenders at such times and places as Fortis may reasonable request; and


(d)  

using commercially reasonable efforts to enable the syndication of the
Facilities to benefit from Interpool’s existing lending relationships.


6.       Information.

          6.1        Interpool represents and warrants, to its knowledge, that
as of the date of this Mandate Letter:

(a)  

any written factual information provided to Fortis by Interpool with respect to
the Facilities (the “Information”) is true and accurate in all material respects
as of the date it was prepared;


(b)  

nothing has occurred or has been omitted and no information has been given or
withheld that results in the Information being untrue or misleading in any
material respect; and


(c)  

any financial projections contained in the Information have been prepared in
good faith on the basis of recent historical information and/or prior industry
experience and on the basis of assumptions that Interpool believes to be
reasonable.


          6.2        Interpool shall, promptly upon becoming aware thereof,
notify Fortis in writing if any representation and warranty set out in paragraph
6.1, is incorrect in any material respect and shall promptly supplement such
Information.

          6.3        Interpool acknowledges that Fortis will be relying on the
Information without carrying out any independent verification; provided,
however, that Fortis shall be entitled to conduct any such independent
verification in its discretion.

7.      Termination of Engagement. Either Fortis or Interpool may terminate this
Agreement if the Commitment Letter is not signed by both parties on or before
January 15, 2007. At any time following the execution of the Commitment Letter
and payment of the first installment of the Structuring Fee and upon 10 days
prior written notice to Fortis, Interpool may terminate this Agreement and the
Commitment Letter in its sole discretion. Upon such termination, Fortis shall
return to Interpool Five Hundred Thousand Dollars ($500,000) of the first
installment of the Structuring Fee (and Fortis shall retain the balance) and
Interpool shall be responsible for all reasonable out of pocket expenses and
reasonable legal expenses of Fortis (as further set forth in the Term Sheet)
from the date the Mandate Letter is executed by Interpool through the date of
termination. At any time following the execution of the Commitment Letter and
payment of the first installment of the Structuring Fee and upon 10 days prior
written notice to Interpool, Fortis may terminate this Agreement and the
Commitment Letter upon a failure in the satisfaction of any of the conditions
set forth in the third (3rd) paragraph of the Commitment Letter. Upon such
termination, Fortis shall return to Interpool Five Hundred Thousand Dollars
($500,000) of the first installment of the Structuring Fee (and Fortis shall
retain the balance) and Interpool shall be responsible for all reasonable out of
pocket expenses and reasonable legal expenses of Fortis (as further set forth in
the Term Sheet) from the date the Mandate Letter is executed by Interpool
through the date of termination.

8.        Other Agreements.  (a)  Indemnification. Interpool hereby agrees to
indemnify and hold harmless each of the Structuring Agent, their affiliated
companies, and each of the Structuring Agent’s and such affiliated companies’
respective officers, directors, agents, employees, and controlling persons
(within the meaning of each of Section 20 of the Securities Exchange Act of 1934
and Section 15 of the Act), and the successors and assigns of the foregoing
persons (each of the foregoing being hereinafter referred to as an “Indemnified
Person”) to the fullest extent permitted by law from and against any and all
losses, claims, damages, expenses (including fees, disbursements, and other
charges of counsel), actions (including actions brought by Interpool or
Interpool’s equity holders or derivative actions brought by any person claiming
through Interpool or in Interpool’s name), proceedings or investigations
(whether formal or informal), or threats thereof (all of the foregoing being
hereinafter referred to as “Liabilities”), based solely upon any Indemnified
Person’s role under this Agreement; provided, however, that, so long as
Interpool shall have materially complied with Interpool’s obligations under this
Agreement, Interpool shall not be liable under this paragraph to the extent that
it is judicially determined that any such Liabilities resulted from the willful
misconduct or gross negligence of an Indemnified Person. In connection with
Interpool’s obligation to indemnify for expenses as set forth above, Interpool
further agrees to reimburse each Indemnified Person for all such expenses
(including reasonable fees, disbursements, and other charges of one counsel) as
they are incurred by such Indemnified Person; provided, however, that if an
Indemnified Person is reimbursed hereunder for any expenses, such reimbursement
of expenses shall be refunded to the extent of a judgment or determination that
the Liabilities in question resulted from the willful misconduct or gross
negligence of such Indemnified Person.

           (b)     Other Services. Nothing in this Agreement is intended to
obligate or commit the Structuring Agent, or any of its respective affiliates,
to provide any services other than as set forth herein.

           (c)     Cooperation. Interpool undertakes and agrees to cooperate in
good faith with the Structuring Agent, to the fullest reasonable and practical
extent, (1) in the preparation of necessary documentation for the Facilities;
(2) in the furnishing of information reasonably required by the Structuring
Agent in connection with its engagement hereunder; and (3) to complete the
Facilities.

           (d)     Governing Law. This Agreement and any claim, counterclaim or
dispute of any kind or nature whatsoever arising out of or in any way relating
to this Agreement (“Claim”) shall be governed by, and construed in accordance
with, the laws of the State of New York without regard to the conflicts of law
provisions contained therein. Except as set forth below, no Claim may be
commenced, prosecuted or continued in any court other than the courts of the
State of New York located in the City and County of New York or in the United
States District Court for the Southern District of New York, which courts shall
have exclusive jurisdiction over the adjudication of such matters, and Interpool
and the Structuring Agent consent to the jurisdiction of such courts and
personal service with respect thereto. Interpool hereby consents to personal
jurisdiction, service and venue in any court in which any Claim arising out of
or in any way relating to this Agreement is brought by any third party against
the Structuring Agent or any other indemnified party hereunder. Each of the
Structuring Agent and Interpool waive all right to trial by jury in any
proceeding or counterclaim (whether based upon contract, tort or otherwise) in
any way arising out of or relating to this Agreement.

           (e)     Advice. For the avoidance of doubt, the duties and
responsibilities of the Structuring Agent will not include (i) giving tax,
legal, regulatory, accountancy or other specialist or technical advice or
services; or (ii) giving general financial or strategic advice, other than as to
the structuring of the Facilities. Interpool confirms that it will rely on its
own counsel, accountants and other similar expert advisors for the type of
advice specified in the preceding sentence.

           (f)     Relationship Between the Parties. Interpool hereby agrees
that the Structuring Agent is being engaged hereunder solely to provide the
services described herein to Interpool and that the Structuring Agent is not
acting as an agent or fiduciary of, or have any duty or liability to, any third
party in connection with its engagement hereunder, each of which are hereby
expressly disclaimed. The parties further agree that neither this Agreement nor
any other operation hereunder shall create a general or limited partnership,
association, or joint venture relationship between the parties.

           (g)     Miscellaneous. Except as otherwise specified herein, the term
“affiliate” as used herein shall have the meaning ascribed to such term in the
rules and regulations promulgated under the Securities Exchange Act of 1934, as
amended. This Agreement constitutes the entire agreement between the parties
hereto with respect to the subject matter hereof, supersedes all prior
agreements and understanding, both written and oral, between the parties with
respect to the subject matter hereof, and cannot be amended or otherwise
modified except in writing executed by the parties hereto. Nothing in this
Agreement, expressed or implied, is intended to confer or does confer on any
person or entity other than the parties hereto or their respective successors or
assigns, any rights or remedies under or by reason of this Agreement or as a
result of the services to be rendered by the Structuring Agent under this
Agreement. The invalidity or enforceability of any provision of this Agreement
shall not affect the validity or enforceability of any other provisions of this
Agreement, which shall remain in full force and effect.

           (h)     Survival. Notwithstanding anything to the contrary contained
herein, the provisions concerning confidentiality, indemnification, submission
to jurisdiction and choice of law, and the obligations of the parties to pay
indemnities, fees and/or reimburse expenses shall survive the expiration or
termination of this Agreement.

           (i)     Headings. The paragraph headings in this Agreement have been
inserted as a matter of convenience of reference and are not part of this
Agreement.

           (j)     Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute one and the same instrument.
Delivery of an executed counterpart of a signature page to this Agreement by
facsimile shall be effective as delivery of a manually executed counterpart of
this Agreement.

           (k)     Potential Conflicts. Interpool acknowledges that Fortis and
its subsidiaries, branches and affiliates are involved in a wide range of
commercial banking, investment banking and other activities (including
investment management, corporate finance and securities issuing, trading and
research) from which conflicting interests or duties may arise. Interpool
further acknowledges that Fortis shall not have any duty to disclose to
Interpool or utilize for Interpool’s benefit any non-public information acquired
in the course of providing services to any other person, engaging in any
transaction (on its own account or otherwise) or otherwise carrying on its
business.

           We are delighted to accept this engagement and look forward to
working with you on this assignment. Please confirm that the foregoing is in
accordance with your understanding by signing and returning to us the enclosed
duplicate of this Agreement.

[REMAINDER OF PAGE INTENTIONALLY BLANK
SIGNATURE PAGE(S) FOLLOW]

  Very truly yours,  

FORTIS CAPITAL CORP.   

By:     __________________________________
           Name:  ____________________________
           Title:  _____________________________   

By:     __________________________________
           Name:  ____________________________
           Title:  _____________________________


Accepted and Agreed to:

INTERPOOL, INC.


By: _____________________________
Name: ___________________________
Title:____________________________

EXHIBIT A

Summary of Principal Terms and Conditions

[See Attached]